PER CURIAM:
Roberto Bautista Rivas appeals the district court’s order denying relief on his complaint, construed as a Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rivas v. GEO Group, Inc., No. 5:06-ct-03049-D (E.D.N.C. July 14, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.